OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                OlFF-p^^e^i^'gWAWTOLSTATIONsAyS^^^Sj^TiL"
                                              Vj^Sff" '&S?:liSTAGE»RTNEYBOWES
                STATE OF TEXAS            ~ '        •---•••
                PENALTY FOR
                PRIVATE USE
                                                                     ZIP 78701
                                                                     02 w
                                                                     0001401603NOV 05 2015

 11/4/2015
                                    :&
 TUCKER, EDWARD CHARLES^ ^rTCj^b. 241|2005-07-D                                    WR-74,501-07
 The Court has dismissed withoutiwritten^'ord.er thjs subsequent application for a           writ
 of habeas corpus. TEX. CODE CR*MgPR©g^rt. 11.07, Sec. 4(a)-(c).
                                        -^csszz^^                              Abel Acosta, Clerk

                              EDWARD CHARLES TUCKER w ^
                              HODGE UNIT - TDC #1495137 ^r
                               P.O. BOX 999                              -ty
                               RUSK, TX 75785




43B   -75-785
                             i/H'fH^lltlllM'liH^IIlW1^!!-1^!!!-!-!"!--*-!*!!!!!!"!!""-!'